DETAILED ACTION
This Office Action is in response to a Non-Final, filed 05/25/2022, on the application that was filed on 10/16/2020. Claims 1-4 and 7-18 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicant’s Claim Amendments of that was received on 05/25/2022 of showing the limitation features of claim 5 is persuasive due to cancelling the claim. The drawing objection cited in the last office action (mailed on 03/14/2022) is withdrawn.

Specifications
The Applicant’s Remarks that was received on 05/25/2022 is persuasive due to the provided explanation of consistency between paragraph ¶[0026] with paragraphs ¶[0050-0053] on pages 4-5 . The specification objection cited in the last office action (mailed on 03/14/2022) is withdrawn.

Response to Arguments and Amendments
Applicant’s Claim Amendments (filed on 05/25/2022) cancelling claim 6 to resolve the confusion in the limitation, with respect to the 112(b) rejections cited in the last office action (mailed on 03/14/2022), is persuasive. The 112(b) rejection of claim 6 is withdrawn. 
However, Applicant’s Arguments/Remarks filed on 05/25/2022 with respect to the 103 rejection of claim 1 has been fully considered but it is not persuasive. 
Addressing the arguments on pages 7-8, the Applicant argues that “a person of ordinary skill in the art would not have been motivated to incorporate the teaching of Yongjun into the device of Dowd”. Applicant’s basis for this argument lies that the structure of Dowd is already provided with “a busbar fixing system for low-voltage switchgear that has a high compact structure with convenient assembly and disassembly”, Consequently, the Applicant alleges that Dowd’s structure would not improve by the teachings of Yongjun of “where the profile is connected to the base body”, since the device of Dowd does already operate effectively on its own.
Though Dowd does indicate low-voltage switchgear/swithboards on page 13 lines 3-5, Dowd does not “indicate high compact structure with convenient assembly and disassembly”, as Yongjun indicated in ¶[0007]. Applicant’s argument that Dowd already indicated “high compact structure with convenient assembly and disassembly” on page 11 lines 12-16 does not constitute “high compact structure” nor does it constitute “convenient assembly and disassembly”.
Hence, Dowd modified by Yongjun does establish a proper prima facie case of obviousness against claim 1, since it would be reasonable in the claim analysis to combine Yongjun with Dowd to arrive at the claimed structure without impermissible hindsight.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). (See MPEP § 2144 I).
Therefore, the Applicant's arguments to the 103 rejection of independent claim 1 is moot. The 103 rejection of claim 1 will not be withdrawn.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 4, 7, 8, 9, 12, 13, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd, in view of Yongjun et al. (CN203787905U and Yongjun hereinafter, cited in the Chinese First Office Action dated 10/11/2021).
Regarding claim 1, Dowd discloses a laminated busbar (items 61, 62 of Figs. 8-9 and page 6 lines 11-16 & page 10 lines 8-9 shows and indicates laminated busbar 61_62 {left bus panel 61 [indicated on page 10 line 6], and right bus panel 62 [indicated on page 10 lines 6-7]}), comprising: a base body comprising conducting layers and insulating material to electrically insulate the conducting layers from each other (items 60, 25, 26, 27, 24, 28b, 28a, 29 of Figs. 8-9 and page 7 lines 31-33 & 10 lines 5-6_12-13_25 shows and indicates base body 60 {alternative connector arrangement [indicated on page 10 line 5]} comprising conducting layers 25_26_27 {"A" phase conductor 25 [indicated on page 7 lines 31-32], "B" phase conductor 26 [indicated on page 7 line 32], "C" phase conductor 27 [indicated on page 7 lines 32-33]} and insulating material 24_28b_28a_29 {capping insulating panel 24 and base insulating panel 29 [indicated on page 10 line 25], upper insulating panel 28b [indicated on page 10 line 13], and lower insulating panel 28a [indicated on page 10 line 12]}; where insulating material section 24_29 of insulating material 24_28b_28a_29 is electrically insulating conducting layers 25_26_27; and where insulating material section 28b of insulating material 24_28b_28a_29 is electrically insulating conducting layer section 25 and conducting layer section 26 of conducting layers 25_26_27 from each other; and where insulating material section 28a of insulating material 24_28b_28a_29 is electrically insulating conducting layer section 26 and conducting layer section 27 of conducting layers 25_26_27 from each other), wherein the conducting layers and the insulating material are clamped together by mechanical means or a profile is connected to the base body (items 65, 66, 67, 70, 71 of Figs. 8-9 and page 11 lines 16-18_22-23 shows and indicates where conducting layers 25_26_27 and insulating material 24_28b_28a_29 are clamped together by mechanical means 65 {clamp assembly 65 [indicated on page 11 line 16] comprised of a lower plate 67 [indicated on page 11 line 18] and upper plate 66 [indicated on page 11 line 17] fasten to alternative connector arrangement 60 by bolts 70 [indicated on page 11 line 22] and nuts 71 [indicated on page 11 line 23]} connected to base body 60).
Dowd discloses the claimed invention except wherein a profile is connected to the base body.
Yongjun discloses wherein a profile is connected to the base body (items 1, 2, 4, 6 of Figs. 1-2 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates where profiles 1_4_6 {busbar support bracket 1, busbar fixing bracket 4, and busbar fixing supporter 6}) is connected to the base body of busbar 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a profile is connected to the base body into the structure of Dowd. One would have been motivated in the laminated busbar of Dowd and have the profile be connected to the base body in order to provide a busbar fixing system for low-voltage switchgear that has a high compact structure with convenient assembly and disassembly, as indicated by Yongjun in ¶[0007], in the laminated busbar of Dowd.

Regarding claim 2, modified Dowd discloses a laminated busbar, wherein no glue or adhesive is arranged between at least one conducting layer and at least one insulating material (Dowd: Figs. 8-9 and pages 7_10-11 shows and indicates where there is no glue or adhesive arranged between any of the conducting layer 25 & 26 & 27 of conducting layers 25_26_27 and any of the insulating material section 24 & 28b & 28a & 29 of insulating material 24_28b_28a_29).

Regarding claim 3, modified Dowd discloses a laminated busbar, wherein at least one conducting layer is connected to another conducting layer and to an insulating material by riveting or bolting, so that the rivets or bolts are the mechanical means (Dowd: Figs. 8-9 and pages 7_10-11 shows and indicates where conducting layer 25 or 26 or 27 of conducting layers 25_26_27 is connected to another conducting layer 25 or 26 or 27 of conducting layers 25_26_27 by bolts 70 that comprises mechanical means 65; and where another conducting layer of conducting layers 25_26_27 are connected to another insulating material of insulating material 24_28b_28a_29 by bolts 70 that comprises mechanical means 65).

Regarding claim 4,  modified Dowd discloses a laminated busbar, wherein at least one insulating material is connected to another insulating material and/or to a conducting layer by riveting or bolting, so that the rivets or bolts are the mechanical means (Dowd: Figs. 8-9 and pages 7_10-11 shows and indicates where one insulating material 24 or 28b or 28a or 29 of insulating material 24_28b_28a_29 is connected to another insulating material 24 or 28b or 28a or 29 of insulating material 24_28b_28a_29 by bolts 70 that comprises mechanical means 65; and where insulating material 24_28b_28a_29 are connected to conducting layers 25_26_27 by bolts 70 that comprises mechanical means 65).

Regarding claim 7, modified Dowd discloses a laminated busbar, wherein at least one insulating material between two conducting layers comprises a plate (Dowd: Figs. 8-9 and pages 7_11 shows and indicates where insulating material section 28b of insulating material 24_28b_28a_29 between conducting layer section 25 and conducting layer section 26 of conducting layers 25_26_27 comprises plate 25_28b_26; and where insulating material section 28a of insulating material 24_28b_28a_29 between conducting layer section 26 and conducting layer section 27 of conducting layers 25_26_27 comprises plate 26_28a_27).

Regarding claim 8, modified Dowd discloses a laminated busbar, wherein the base body comprises a wall and is flat (Dowd: Figs. 8-9 and page 10 shows and indicates where base body 60 is comprised of walls and is flat).

Regarding claim 9, modified Dowd discloses a laminated busbar, wherein at least one profile is connected to an outer conducting layer in an electrically insulated manner or to an outer insulating material (Yongjun: items 3, 5, 7 of Figs. 8-9 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates where profile 1 of profiles 1_4_6 is connected to an outer conducting layer of busbar 2 in an electrically insulated manner by bottom comb-shaped insulating support 3; and where profile 4 of profiles 1_4_6 is connected to an outer conducting layer of busbar 2 in an electrically insulated manner by left comb-shaped insulating support 5; and where profile 6 of profiles 1_4_6 is connected to an outer conducting layer of busbar 2 in an electrically insulated manner by right comb-shaped insulating support 7).

Regarding claim 12, modified Dowd discloses an arrangement comprising laminated busbar according to claim 1; and at least one profile or several profiles (Dowd: Figs. 8-9 and pages 6-7_10-11 shows and indicates laminated busbar 61_62 according to the rejection of claim 1; Yongjun: Figs. 1-2 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates the arrangement of Figs. 1-2 is comprised of several profiles of profiles 1_4_6).

Regarding claim 13, modified Dowd discloses an arrangement, wherein at least a component of a cabinet or a switchgear is connected to at least one profile (Yongjun: Figs. 1-2 and Title & abstract & claim 1 & ¶[0018] from the Espacenet Translation shows and indicates a switchgear {fixation system of a low voltage switchgear bus} is connected to at least one profile of profiles 1_4_6).

Regarding claim 15, modified Dowd discloses a switchgear, comprising laminated busbar according to claim 1 (Dowd: Figs. 8-9 and pages 6-7_10-11 shows and indicates rejected laminated busbar 61_62 according to the rejection of claim 1; Yongjun: Figs. 1-2 and Title & abstract & claim 1 & ¶[0018] from the Espacenet Translation shows and indicates a switchgear {fixation system of a low voltage switchgear bus}).

Regarding claim 16, modified Dowd discloses a switchgear, wherein the switchgear comprises a low voltage switchgear (Yongjun: Figs. 1-2 and Title & abstract & claim 1 & ¶[0018] from the Espacenet Translation shows and indicates a switchgear that is a fixation system of a low voltage switchgear bus).

Regarding claim 17, modified Dowd discloses a switchgear, comprising: the arrangement (Yongjun: Figs. 1-2 and Title & abstract & claim 1 & ¶[0018] from the Espacenet Translation shows and indicates a switchgear {fixation system of a low voltage switchgear bus} that is comprised of the arrangement of Figs. 1-2 according to the rejection of claim 12).

Regarding claim 18, see the rejection of claim 16.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dowd in view of Yongjun, as detailed in the rejection of claim 1 above, and in further view of NPL "Power Distribution_pages 197-305_ Feb 2018 [61 & 101-102 & 106]" (NPL "Power Distribution" hereinafter).
Regarding claim 10, modified Dowd discloses a laminated busbar, base body is connected to at least one profile (Dowd: Figs. 8-9 and pages 10-11 shows and indicates base body 60; Yongjun: Figs. 1-2 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates the base body of busbar 2 is connected to at least one profile from profiles 1_4_6 ). 
However, Dowd and Yongjun do not disclose wherein the base body is connected to at least one profile by riveting or bolting.
NPL "Power Distribution" discloses wherein the base body is connected to at least one profile by bolting (page 255 shows and indicates where the base body is connected to at least one profile by bolting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the base body is connected to at least one profile by bolting into the structure of modified Dowd. One would have been motivated in the laminated busbar of Dowd and have the base body be connected to at least one profile by bolting in order to provide an attachment support for laminated busbar in a low-voltage switchgear, as indicated by NPL "Power Distribution" on page 255, in the laminated busbar of modified Dowd.

Regarding claim 14, modified Dowd discloses an arrangement, wherein at least a compartment and at least one profile (Dowd: items 16, 17, 18 of Fig. 1 & Figs. 8-9 and page 7 lines 17-19 shows and indicates compartments for large outgoing switchboard element 16 {indicated in page 7 line 17}, compartments for intermediate outgoing switchboard element 17 {indicated in page 7 lines 17-18}, compartments for small outgoing switchboard element 16 {indicated in page 7 lines 18-19}; Yongjun: Figs. 1-2 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates at least one profile of profiles 1_4_6). 
However, Dowd and Yongjun do not disclose wherein at least a compartment or plate of a compartment is connected to at least one profile.
NPL "Power Distribution" discloses wherein at least a compartment is connected to at least one profile (pages 255_296-297_299-300 shows and indicates where at least a compartment is connected to at least one profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein at least a compartment is connected to at least one profile into the structure of modified Dowd. One would have been motivated in the laminated busbar of Dowd and have at least a compartment be connected to at least one profile in order to provide an attachment module for terminal blocks and fuse-switch disconnector modules in a low-voltage switchgear, as indicated by NPL "Power Distribution" on page 300, in the laminated busbar of modified Dowd.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dowd in view of Yongjun, as detailed in the rejection of claim 1 above, and in further view of Yi et al. (CN204315919U and Yi hereinafter).
Regarding claim 11, modified Dowd discloses a laminated busbar, wherein the profile (Yongjun: Figs. 1-2 and claim 1 & ¶[0018] from the Espacenet Translation shows and indicates profiles 1_4_6). 
However, Dowd and Yongjun do not disclose wherein the profile comprises a G-profile.
Yi discloses wherein the profile comprises a G-profile (item 2 of Figs. 1-2 & Figs. 5-7 and abstract & ¶[0040-0041] & claims 1-2 from the Espacenet Translation shows and indicates where the profile of main beams 2 are comprised of G-profiles, as shown in Figs. 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the profile comprises a G-profile into the structure of modified Dowd. One would have been motivated in the laminated busbar of Dowd and have the profile be comprised of a G-profile in order to provide a G section bar switchgear cabinet main frame which has good structural stability and high strength with improved aesthetics that is easy to assemble and disassemble, as indicated by Yi and in ¶[0008], in the laminated busbar of modified Dowd.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847